No.   96-606
           IN THE SUPREME COURT OF THE STATE OF MONTANA




AGAMERICA, FCB, successor in interest
to the Farm Credit Bank of Spokane,
          Plaintiff and Respondent,


JAMES C. MEYERS; UNITED STATES OF
AMERICA, acting through the Farmers
Home Administration, United States
Department of Agriculture; DANNY
HANSARD; FREDA W S A R D , f/k/a FREDA
MEYERS; and NORTHWEST FARM CREDIT
SERVICES, ACA. ,
          Defendants and Appellants.



APPEAL FROM:    District Court of the Twelfth Judicial District,
                In and for the County of Hill,
                The Honorable John Warner, Judge Presiding.


COUNSEL OF RECORD:
           For Appellant:
                James C. Meyers, Pro Se, Helena, Montana

           For Respondent:
                John P. Paul, Alexander, Baucus, Taleff    &   Paul,
                Great Falls, Montana



                              Submitted on Briefs: January 16, 1997
                                            ~ ~ ~ i February 25, 1997
                                                    d ~ d :
Filed:
Chief Justice 5 . A. Turnage delivered the Opinion of the Court.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.
     James C. Meyers, appearing pro se, appeals from an order of
sale of real property issued by the Twelfth Judicial District
Court, Hill County. We affirm.
     The nine issues which Meyers sets forth in his brief may be
consolidated into two claims: that the judgment and decree of
foreclosure issued by the United States District Court, Great
Falls, Montana, on June 11, 1996, was invalid; and that the
District Court's Order of Sale is invalid.
     In June 1996, the United States District Court, Great Falls,
Montana, issued a judgment and decree of foreclosure against James
C. Meyers and others, in favor of AgAmerica, FCB, on mortgages of
real property located in Hill County, Montana.   Two months later,
AgAmerica filed with the District Court an exemplified, certified
copy of the federal court's judgment and decree, pursuant to the
Uniform Foreign Money-Judgments Recognition Act, Title 25, Chapter
9, part 5, MCA, and moved the District Court to enter an order of
sale directed to the Sheriff of Hill County.   On August 23, 1996,
having determined that notice and other procedural requirements had
been met, the District Court ordered the Hill County Sheriff to
notice for sale and to sell the property to satisfy the federal
court judgment .
     Meyers filed a notice of appeal of the order of sale on August
28, 1996.     He then moved to stay the sale of the property pending
appeal.      The District Court denied that motion on September 20,
1996, based upon Meyers' failure to furnish a supersedeas bond as
required by Rule 7(b), M.R.App.P., and "a meritless motion and
appeal."     The sale of the property was held on October 10, 1996.
In the following weeks, Meyers moved this Court for an order
setting aside the sale and for an emergency stay of the lower court
proceedings pending this appeal.    We denied those motions.
     Meyers claims that the federal court judgment is invalid
because it is in violation of federal and state statutes, the
documents upon which it is based are invalid, and it allows
deficiency and attorney fees in error. He claims that the order of
sale issued by the District Court is invalid because it "fails to
stipulate areas where federal statutes should prevail," it failed
to instruct on proper notice procedure, and it allows deficiency
judgment .
     AgAmerica responds by raising the threshold argument that
Meyers' appeal has become moot because the foreclosure sale has
been held, citing Turner v. Mountain Engineering and Const. Inc.
(l996), 276 Mont. 55, 915 P.2d 799.       AgAmerica points out that
Meyers did not post a supersedeas bond and obtain a stay of the
proceedings at the District Court pending appeal.
    The procedure for obtaining a stay of judgment pending appeal
in a civil action is set forth at Rule 7(b), M.R.App.P.:
    Upon service of notice of appeal, if the appellant
    desires a stay of execution, the appellant must, unless
    the requirement is waived by the opposing party, present
    to the district court and secure its approval of a
    supersedeas bond which shall have two sureties or a
    corporate surety as may be authorized by law.
Meyers did not post a supersedeas bond, nor is there anything in
the record to indicate that AgAmerica waived that requirement.
Hence, the District Court did not grant his motion for stay of
execution of judgment.
         Generally speaking, loss of property through
    foreclosure is involuntary and will not give rise to a
    waiver of the right to appeal from the judgment. For
    example, if the property has been foreclosed upon but not
    yet sold, it may still be possible for this Court to
    fashion a remedy. However, the underlying question we
    must confront in determining whether an appeal is moot is
    not whether the sale was involuntary, but, rather,
    whether or not this Court is in a position to grant
    effective relief.


         As this Court recognized in Martin Dev. Co., when
    there is no effective relief this Court can fashion, the
    appeal is moot. Appellants allowed foreclosure sale to
    proceed, did not stay the proceedings, and did not post
    a supersedeas bond. As has been recognized, there is a
    danger of dismissal for rnootness and, thus, a special
    need for seeking a stay when the sale of property is
    ordered and is not enjoined. A party who is confronted
    with a judgment ordering a foreclosure sale and who
    allows the foreclosure sale to proceed runs the risk that
    his appeal will thereby be rendered moot.
          . . . [Wlhen compliance [with a judgment] is
     involuntary, as in most foreclosure actions, the appeal
     is not barred or waived, but may, nevertheless, be moot
     to the extent that this Court cannot grant any effective
     relief.
Turner, 915 P.2d at 804-05 (citations omitted).
     I n t h i s case, because t h e foreclosure sale h a s been held, we

conclude this appeal is moot.      Because of t h a t conclusion, we do
not reach the issues raised by Meyers.      This appeal is dismissed.




We concur: